Citation Nr: 1219672	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-09 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand disorder, to include degenerative arthritis of the right hand. 

2.  Entitlement to service connection for a right elbow disorder, as secondary to a right hand disorder, degenerative arthritis of the right hand. 

3.  Entitlement to service connection for a right shoulder disorder, as secondary to a right hand disorder, degenerative arthritis of the right hand. 

4.  Entitlement to service connection for a right ankle disorder. 

5. Entitlement to service connection for a right first metatarsal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1975 to September 1978. 

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2011, the Board remanded this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In correspondence of record, the Veteran indicated that he underwent an examination at the Bay Pines VA facility in 1978 or 1979.  In May 2007 correspondence, he stated that the examination was held in 1979 and in November 2007 correspondence, he indicated that the examination was held in 1978.  In the later letter, he stated that this medical report had not turned up as of yet.  When reference is made to pertinent medical records, especially records in VA's possession, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 


(1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  The records from the Bay Pines facility which appear to be missing, from September 1978 to September 1988, as well as recent records from January 2007 forward, should be obtained in compliance with VA's duty to assist. 

In addition, the Veteran has mentioned that he underwent right shoulder surgery while was receiving VA outpatient treatment in November 2006.  He indicated that he had undergone right rotator cuff surgery.  He should be contacted to determine where the surgery was performed and those records should also be obtained.  

With regard to the Veteran's claimed right hand injuries, the service records documented a laceration injury to the right thumb.  A scar was shown on the separation examination and noted by the examiner at that time.  The rest of the hand examination was normal.  The Veteran first reported other right hand problems in 1983.  The Veteran attributed right hand arthritis and flexion contracture of the 5th finger to a basketball injury and/or shipyard work injury.  He made this statement prior to a later 1988 injury to his fingers.  The Veteran submitted a photograph purporting to show the right 5th finger flexion contracture.  In addition, a lay buddy statement indicated that the Veteran hurt his hand/fingers playing basketball.  The 1988 VA records further document the Veteran's report of several injuries to his right hand at his post-service job.  The x-rays at that time were negative for arthritis, but reported an "old fracture," which indicates a prior hand injury.  

The Board remanded this case for a VA examination and opinion.  The requested examination was conducted in September 2011.  The examiner provided an opinion that the Veteran's right hand disorder, including the flexion deformity of the right 5th finger was less likely than not caused by or the result of an injury while ins service.  The examiner noted that the service records only made mention of a right thumb laceration.  The examiner indicated that there was no mention of any other hand condition and certainly not any hand condition which was of a chronic nature.  Further, the service separation examination revealed no hand problems.  In 1996, the flexion deformity was noted.  The examiner indicated that the thumb laceration would not give rise directly or indirectly to any hand disorder, especially a right 5th digit flexion contracture.  In addition, the examiner noted that post-service, the Veteran was a cement finisher and had sustained several episodes of trauma to the right hand in that capacity.  Therefore, the examiner felt that it was more likely that he injured his right hand and developed a flexion contracture while doing his work in the civilian sector as contrasted to his time in the military.

In sum, in reviewing this opinion, it is apparent that the examiner did not accept as accurate the Veteran's reported history of having suffered right hand injuries (other than the thumb laceration) during service.  However, the Board finds that the Veteran's report of right hand injuries, particularly in light of the 1988 x-rays which reflected an old fracture, to be accurate.  As such, the medical opinion essentially relied on an inaccurate history and is therefore not probative.  See Dalton V. Nicholson, 21 Vet. App. 23, 39 (2007) (medical examination held inadequate where "examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service."); see also Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Accordingly, the Board finds that a new VA examination should be afforded to the Veteran.  Since additional records are being requested, the other claimed disorders should also be addressed by the examiner.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to indicate where he underwent right shoulder surgery in 1998.  After securing the appropriate medical release, obtain and associate with the claims file copies of all records of the Veteran's treatment for his right shoulder surgery.

2.  Obtain and associate with the claims file copies of the Veteran's complete treatment records (to include any archived records) from the Bay Pines VA treatment facility, dated from September 1978 to September 1988, as well as records dated from January 2007 forward.  



3.  Thereafter, schedule the Veteran for a VA orthopedic examination.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

Right hand

The examiner should identify all current right hand disorders found to be present.

The examiner should be advised that VA accepts that the Veteran had a right hand injury during service as a result of playing basketball and/or a shipyard work injury.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current right hand disorder had its clinical onset during service or is related to any in-service disease, event, or injury, to include the thumb laceration and basketball and/or a shipyard work injuries.  In providing this opinion, the examiner should acknowledge and discuss the significance of the September 1998 x-ray that showed several bony fragments within the anterior aspect of the PIP joint of the fifth digit probably related to an old fracture.



Right ankle 

The examiner should identify all current right ankle disorders found to be present.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right ankle disorder had its clinical onset during service or is related to any in-service disease, event, or injury, to include the sprain to the Veteran's right ankle in March 1976.  

Right first metatarsal 

The examiner should identify all current right first metatarsal disorders found to be present.

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right first metatarsal had its clinical onset during service or is related to any in-service disease, event, or injury, to include the dislocation of the Veteran's right first toe in January 1978 with subsequent treatment for pain in June 1978 after playing basketball.

Right shoulder and right elbow

If the examiner finds any current right hand disability to be etiologically related to service, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right elbow and/or right shoulder 


disorders are proximately due to, or the result of, the right hand disorder.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right elbow and/or right shoulder disorders are permanently aggravated by the Veteran's right hand disorder.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's right elbow and right shoulder disorders found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the right hand disability based on medical considerations.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Then, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

5.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

